Case: 20-20563     Document: 00516152847         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 4, 2022
                                  No. 20-20563                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Jinsun, L.L.C.,

                                                             Plaintiff—Appellee,

                                       versus

   Alidad Mireskandari,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 4:13-CV-1238


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Jinsun, L.L.C. filed a motion to recover attorney’s fees incurred as a
   result of Alidad Mireskandari’s post-trial discovery abuses. The district
   court awarded $73,824.91. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20563          Document: 00516152847              Page: 2      Date Filed: 01/04/2022




                                           No. 20-20563


          Following Mireskandari’s deceptive post-trial conduct, Jinsun sought
   sanctions and requested recovery of certain attorney’s fees with the presiding
   magistrate judge.          Jinsun originally sought $252,711.39 in fees, but
   Mireskandari objected on various grounds, and the magistrate judge settled
   on a $73,824.91 award, less than thirty percent of the amount prayed for. The
   district judge affirmed the magistrate’s award, concluding that the
   magistrate’s order was neither clearly erroneous nor contrary to law.
   Mireskandari appealed, seeking a further reduction of the amount awarded.
          Federal courts have the inherent authority to sanction conduct
   abusive of the judicial process, including ordering one party to pay the
   opposing party’s attorney’s fees. 1 We review the district court’s award of
   attorney’s fees for an abuse of discretion, and we review those findings of fact
   supporting the award for clear error. 2              “The essential goal in shifting
   fees . . . is to do rough justice, not to achieve auditing perfection. So trial
   courts may take into account their overall sense of a suit, and may use
   estimates in calculating and allocating an attorney’s time.” 3 This court
   “must give substantial deference” to the trial court’s determination. 4
          The district court did not abuse its discretion when it affirmed the
   magistrate’s award of attorney’s fees. The record reveals that the magistrate
   judge carefully reviewed Jinsun’s request for fees and accompanying
   documentation before ultimately concluding that certain hours billed by
   Jinsun’s counsel were reasonable. Mireskandari filed objections to Jinsun’s
   request, some of which were sustained, and others of which were not. For


          1
              Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991).
          2
              Bear Ranch, L.L.C. v. Heartbrand Beef, Inc., 885 F.3d 794, 803 (5th Cir. 2018).
          3
              Fox v. Vice, 563 U.S. 826, 838 (2011).
          4
              Id.




                                                 2
Case: 20-20563      Document: 00516152847          Page: 3     Date Filed: 01/04/2022




                                    No. 20-20563


   example, the magistrate judge agreed that Jinsun could not recover fees
   incurred from an ancillary New Jersey proceeding, but disagreed that
   Jinsun’s request was unreasonable because of impermissible block billing,
   improper billing increments, or lack of adequate documentation.           The
   magistrate explained its reasoning, applied the correct legal standard, and
   concluded that $73,824.91 was a reasonable award. Mireskandari has failed
   to overcome the deference we accord the district court, citing to no authority
   suggesting that the district court abused its discretion.
                                      *       *      *
          We AFFIRM the district court’s judgment.




                                          3